 Information to identify the case:
 Debtor 1
                        Kelley Andree Raphael                                 Social Security number or ITIN   xxx−xx−3242
                                                                              EIN _ _−_ _ _ _ _ _ _
                        First Name   Middle Name   Last Name

 Debtor 2                                                                     Social Security number or ITIN _ _ _ _
                        First Name      Middle Name    Last Name
 (Spouse, if filing)                                                          EIN _ _−_ _ _ _ _ _ _

 United States Bankruptcy Court         Eastern District of New York

 Case number:          8−20−70162−ast



                                                               FINAL DECREE


The estate of the above named debtor(s) has been fully administered.




IT IS ORDERED THAT:



           • Allan B. Mendelsohn (Trustee) is discharged as trustee of the estate of the above−named debtor(s).

           • The Chapter 7 case of the above−named debtor(s) is closed.


                                                                              s/ Alan S. Trust
                                                                              United States Bankruptcy Judge

 Dated: February 12, 2021




BLfnld7 [Final Decree 7 rev 12/01/15]
